TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00503-CR



                              Trevin Darnell Alexander, Appellant

                                                   v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 74716, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION

PER CURIAM

                Appellant Trevin Darnell Alexander appeals from the trial court’s judgment of

conviction. However, there is conflicting information in the clerk’s record about Alexander’s right

to appeal, reflecting both Alexander’s waiver of his right to appeal and the trial court’s certification

that Alexander has the right to appeal. See Tex. R. App. P. 25.2(a)(2), (d) (requiring trial court’s

certification of defendant’s right of appeal); see also Adkinson v. State, No. 03-11-00639-CR,

2012 Tex. App. LEXIS 4027, at *1 (Tex. App.—Austin May 17, 2012, no pet.) (mem. op.,

not designated for publication) (abating appeal based on same conflict in clerk’s record).

                Accordingly, we abate this appeal and remand the cause to the trial court for entry

of an amended certification clarifying Alexander’s right of appeal. See Tex. R. App. P. 25.2(f). A

supplemental clerk’s record containing the trial court’s amended certification shall be filed with this

Court on or before September 30, 2016. See Tex. R. App. P. 25.2(d), 34.5(c)(2), 37.1.
              It is ordered on August 31, 2016.



Before Chief Justice Rose, Justices Goodwin and Bourland

Abated and Remanded

Filed: August 31, 2016




                                                  2